﻿228. First of all, Mr. President, allow me to extend to you the felicitations of my delegation on your unanimous election to the presidency of the thirty-second session of the General Assembly. I must also congratulate you on your distinguished career as a diplomat in the service of your country, especially in advancing and promoting the principle and practice of non-alignment.
229.	To the Secretary-General, Mr. Kurt Waldheim, we address a sincere tribute for his initiatives in pursuance of the cause of peace.

230.	Although new ourselves as a Member of the United Nations, we welcome the Socialist Republic of Viet Nam and the Republic of Djibouti, which are now Members of this world Organization, and to them we offer and extend the assurance of our co-operation.
231.	This is the second occasion in which a Seychelles delegation has attended a General Assembly session, but the first at which the new Government of Seychelles, which was formed on 5 June this year, has been represented. This occasion, therefore, provides my delegation with the opportunity to make known the views and policies of my Government on a number of important matters. However, before I pass to consideration of the international scene, it is necessary to correct any misapprehension that may have gained currency as a result of the speech made by the then President of Seychelles on the occasion of Seychelles' admission as a Member of the United Nations in September last year. Mr. Mancham stated then:
"Britain, which took over from the French, has guided us with an attitude of friendly enlightenment over the years, and in this spirit readily and unreservedly granted us independence on 29 June this year."
This is simply not true, as it gives the very definite and wrong impression that the people of Seychelles did not have to struggle for their independence. Even if there was no bloodshed, the Seychelles did have to battle over a period of many years for independence. Individuals were sent to prison for their political beliefs or party affiliation in support of independence. Even in April 1974, at the time of the last general election in my country, public meetings and processions were prohibited for a month under the Public Order Act. And when there were gatherings of workers and others at this time, these gatherings were dispersed with tear gas. A number of persons were injured and, indeed, some of them are still suffering as a result of the injuries sustained then. Quite a number were imprisoned.
232.	That those actions were taken was not the immediate result of British Government decisions, but they did occur under the British Administration at that time in Seychelles, and certain British officials on the spot were responsible for them.
233.	As I mentioned earlier and as, I believe, is widely known, there was a change of Government in my country just a little under a year after independence. Those responsible for toppling the previous Government were prompted to do so by a number of reasons; but the principal one was the proposal by the then President that the general election due in June 1979 at the latest, should be postponed for five years beyond that date. That proposal was considered to be a threat to democracy and a step along the path to dictatorship. The new Government, which assumed office after the coup, is pledged to hold a general election within the next two years under a new constitution which is currently the subject of consultations with the people throughout the country. Indeed a constitutional council will be set up in the near future to draft the new constitution, taking into account the views of the people.
234.	Now that Seychelles' has been finally and truly liberated, my Government wishes to express its deep and sincere gratitude to the OAU in particular, but also to all those who individually assisted, for the part they played and the contribution they made. It is also appropriate and right that in this forum my delegation should record the appreciation of the new Seychelles Government for the aid of all kinds that the country received, both prior to independence and since, on a bilateral and multilateral basis. Without this aid, our political independence could not be properly consolidated and made meaningful.
235.	Turning to international affairs, my delegation would like to mention that it is our Government's intention that Seychelles should be completely non-aligned, so that we do not immediately and automatically line up with one State or bloc irrespective of the rights or wrongs of any particular international issue. Small though we are, we reserve the right to make our own assessment of each question and, without fear or favour, to criticize when we consider criticism is due and to praise when praise is merited. But we shall make no attempt to interfere in the internal affairs of other countries.
236.	The present Government accepts and will honour all the international agreements made by its predecessor in office and, indeed, all agreements that the country inherited at the time of its independence on 29 June last year.
237.	In a spirit of friendly neighbourliness and a belief in regional co-operation, we shall endeavour to promote and strengthen links with our neighbours in Africa and around the Indian Ocean.
238.	There are a number of international questions of perhaps more immediate concern to Seychelles, given its geographical location and its membership in the OAU.
239.	Let me first make reference to the question of the Indian Ocean as a zone of peace, which, of course, has already been the subject of United Nations resolutions, but which continues to be of considerable concern to countries in and around the Indian Ocean. Seychelles subscribes whole-heartedly to the concept of the Indian Ocean zone of peace. While the countries of the Indian Ocean have a legitimate right to guard and to provide for their own interests, for us the concept of the Indian Ocean zone of peace means that there should be no super-Power military bases or facilities there—indeed, no permanent super-Power presence of a military nature of any kind. The sooner this can be achieved, the better. Neither should the superpowers arm certain countries in the area in order to use them as pawns in their own power struggle.
240.	I must also mention two matters which have been raised by many representatives in their addresses and which are at the moment being discussed in different forums of the United Nations. They are the new international economic order and the law of the sea.
241.	The major economic problem facing the world today is the wide gap between the standard of living of the advanced industrial countries and that of the developing countries. It is also a political problem, because the disparity between developed and developing countries transcends political ideologies. As a third-world country, Seychelles joins other developing countries in the urgent demand for a new international economic order. We believe that there must be fundamental changes in the structure of economic dominance and inequality. We also believe that such changes must proceed and apply universality, and not sectorally. Whatever changes are finally agreed upon must depend on human needs and conditions.
242.	As regards the law of the sea, we in the Republic of Seychelles attach very great importance to the formulation of a new law, of the sea. The sea is one area which we will exploit for our resources. We hope that at the Third United Nations Conference on the Law of the Sea a satisfactory conclusion can be reached.
243.	Turning now to the question of southern Africa, which has three constituent elements—namely, Namibia, Zimbabwe, and the apartheid system in South Africa—the Seychelles delegation wishes to make its Government's position quite clear and unequivocal. Firstly, Namibia should become an independent State as soon as possible. Participants in all talks leading to independence and on the future constitution of the country must include a delegation from SWAPO, which is the one organization really representative of the people of Namibia. There can be no conditions attaching to this country's independence. Like all other countries, and as provided in the United Nations Charter, Namibia has the right to self-determination. Constitutional talks must be held and must result in agreement on a constitution and on the election of a parliament on the basis of universal adult franchise, under the supervision of the United Nations or OAU to ensure no undue pressure is applied by anyone.
244.	As regards Zimbabwe, Seychelles adheres fully to the OAU resolution adopted at the recent summit in Libreville  in which it is stated that there should be full support for the Patriotic Front in its efforts to liberate the country; that the people of Zimbabwe should be afforded political,, material and financial assistance to regain their rights to self-determination and independence; and that the question of the political leadership of the country, after the ouster of the Smith regime and the attainment of independence, must be left to the people of Zimbabwe to decide on the basis of universal adult suffrage.
245.	There is little to be said about apartheid that has not been said before in condemnation of that odious and inhuman system, except that it has to be ended just as soon as possible, and to that end all right-thinking Members of the United Nations must lend all their support and efforts.
246.	As regards the Palestinian cause, we believe that the Palestinians should have a right to a homeland of their own and that the Israelis should withdraw immediately from the occupied Arab territories.
247.	As to Western Sahara, my Government yesterday officially recognized the Frente POLISARIO in its attempt to liberate the people of that region. I shall now read the text of a telegram the President of the Republic of Seychelles has sent to Mr. Mohamed Abdelaziz, President of the Revolutionary Command and Secretary-General of the Frente POLISARIO, the movement which is currently engaged in an armed struggle:
"It gives me great pleasure on behalf of the Government and people of the Republic of Seychelles and on my own behalf formally to extend our official recognition of Sahawri Arab Democratic Republic. We have followed with great interest the valiant campaign being carried out by the Polisario Front in its attempt to liberate the people of Saguiet el Hamra and Rio de Oro and will endeavour to assist you in every way possible on the diplomatic front and in international forums to free your country from foreign occupation."
248.	The official recognition of the Government of the Saharan Arab Democratic Republic coincides with the date originally set for an OAU summit meeting that was to have been held in Lusaka, Zambia, to discuss the question of Western Sahara. That meeting was unfortunately postponed on account of the security situation in Zambia. And once again the future of the Sahawan people was shelved for an indefinite period. My Government's decision is a demonstration of its solidarity with legitimate liberation movements on the African mainland and of its sympathy with the ideals of the Frente POLISARIO, which coincide with the aims of the Seychelles People's United Party, as manifested during its own liberation struggle against colonialism.
249.	We hopefully wish that much of the world unrest will be solved at this thirty-second session of the General Assembly.
